DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 20, 2022 has been entered.  Claims 1-4, 6-8, 12, 15-20, 26-29, 35-36, 39-41, 48, 52, 55 have been amended.  Claims 5, 10-11, 13-14, 21-25, 32-33, 37, 42, 45-46, 49-51, 53 and 56-58 were previously canceled.  Currently, claims 1-4, 6-9, 12, 15-20, 26-31, 34-36, 38-41, 43-44, 47-48, 52, 54-55 are pending for examination.

Response to Arguments
Applicant's arguments filed July 20, 2022 with respect to claim 1 have been fully considered but they are not persuasive. Applicant argues on pages 12-14 that Tompkins et al. (US PG Pub 2016/0029906) does not disclose the external devices are configured to be detachably worn by the patient, indicating to “clinical monitor 404” (fig. 4) and “external device 1206” (fig. 12).  However, Figure 12 discloses exactly that, an external device 1206 that is configured to be detachably worn by the patient.  Applicant has not provided convincing arguments explaining why the external device 1206 cannot be configured for being detachably worn by the patient.  Applicant further argues the “wireless devices” mentioned in the prior art would be considered part of the “patch” and a part of the “external devices”, respectively, rather than separate modules and then cites paragraph [0077] but applicant’s arguments are unpersuasive as nothing in the claim prevents the interpretation of the electrocardiogram (ECG) module including a first communication connection as radio, wifi, Bluetooth, etc. ([0062], [0088]), and the main module’s communication interface being the required wireless device to receive the data from the ECG module (“In some instances, two wireless devices may be used, one at the patch and one at the external device. The two wireless devices may form a wireless link that can be used for communication.” [0088]).  To further emphasize this, a 35 U.S.C. 102 rejection is provided as evidenced by Crawford et al. (US PG Pub 2011/0125040).
Applicant's arguments filed July 20, 2022 with respect to claim 35 have been fully considered but they are not persuasive. Applicant argues on page 14 that Tompkins et al. (US PG Pub 2016/0029906) fails to disclose a data acquisition module including embedded circuitry.  Tompkins et al. discloses an electronic module 106 “in communication with one or more electrodes (e.g. 108, 110, 112, 114, or 116)”, the acquired data from these electrodes being used to calculate various parameters according to conventional calculations ([0058]).  The previous Office action (March 22, 2022) also acknowledged Tompkins et al. disclosing the electronic module 106 “being coupled to the first plurality of electrodes for receiving first physiological data gathered by the first plurality of electrodes ([0057])”. It is clear that the electronic module 106 comprises a data acquisition module including embedded circuitry, as this electronic module is disclosed to be in communication with one or more electrodes, for the purposes of acquiring data from these electrodes to conventionally calculate known ECG parameters.  Therefore, applicant’s argument that Tompkins et al. does not disclose a data acquisition module including embedded circuitry is unpersuasive.  It is also noted that in claim 1, applicant has amended the claims to distinctly recite a main module being “structurally separate” from the ECG module.  The explicitly recited limitation suggests the applicant is aware there is a narrowing interpretation of the claim amendment “structurally separate”, which claim 35 does not currently require for the data acquisition module including embedded circuitry, as compared to the first communication connection and the ECG microcontroller, also recited in the claim.  Applicant’s argument that “The rejection maps the ‘patch’ to the ‘ECG module’, including mapping the ‘electronic module 106’ to the recited ‘ECG microcontroller’” and therefore, “There is no structure remaining in Tompkins that can be reasonably identified as the ‘data acquisition module’ of the ‘ECG module’” (page 14) is unpersuasive as there is no currently recited limitation requiring the ECG microcontroller to be structurally separate from the data acquisition module.  Tompkins et al. discloses, the electronics module may comprise a multi-chip module or ASIC to integrate most of the needed functions into a single module ([0061]).
Applicant’s arguments with respect to claim(s) 52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed July 20, 2022 with respect to claims 18-19 and 48 have been fully considered but they are not persuasive. Applicant argues on pages 16-17 that Tompkins et al. in view of O’Keefe et al. (US PG Pub 2016/0331321) are not properly combinable.  In response to applicant's argument that Tompkins et al. is directed to a patch and O’Keefe et al. is directed to slots in a vest into which electrode may be adjustably positioned, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  O’Keefe et al. is an analogous ECG monitoring device that teaches it is desirable to provide adjustable electrode placement features to provide proportional and precise placement of ECG electrodes ([0003]).  Applicant has not provided convincing arguments explain how a modification of Tompkins et al. in view of O’Keefe et al. would change the principle of operation of the prior art invention being modified.  Applicant’s argument that Nazeri (US PG Pub 2004/0176674) contradicts O’Keefe et al. because it teaches variability in electrode placement is undesirable as opposed to consistency in electrode placement is unpersuasive.  Nazeri discloses in paragraph [0007] that “Correct placement of electrodes in the standard positions, attachment to the skin, perfect conductivity, and the least artifacts as possible in the recording are the keys in the repeatability, accuracy, and reliability of this procedure.”  O’Keefe et al. provides exactly this.  A modification of Tompkins et al. with the teachings of O’Keefe et al. would enable a more correct placement of electrodes because the slots would enable the electrodes to be positioned in a more proportional and precise placement.  Applicant also argues O’Keefe et al. teaches a reusable vest while Nazeri teaches disposability is preferred.  This argument is unpersuasive.  A modification of Tompkins et al. with the teaching of the slot design of O’Keefe et al. has no impact on whether an electrode patch should be reused or disposed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tompkins et al. (US PG Pub 2016/0029906) as evidenced by Crawford et al. (US PG Pub 2011/0125040).
Regarding claim 1, Tompkins et al. discloses a physiological monitoring system for providing monitoring of a patient, comprising: an electrocardiogram (ECG) module (fig. 1) including a first communication connection 122, 124 (“radio, wifi, Bluetooth, etc.” [0062], [0088]); an ECG microcontroller 106 ([0054]) and a first plurality of ECG electrodes 108, 110, 112, 114 ([0056]) configured to be worn on the patient, the ECG microcontroller being coupled to the first plurality of ECG electrodes for receiving first physiological data gathered by the first plurality of ECG electrodes ([0057]); and a main module (“plurality of external devices such as computers, clinical monitors, gadgets, mobile devices (e.g., cell phones), PDAs, tablets, fitness trackers, etc” [0088]) structurally separate from the ECG module and configured to be detachably worn by the patient (fig. 12) and connected to the ECG module by the first communication connection (“The patch may communicate with one or more external devices. The patch may communicate with the one or more devices through wired connections or wireless connections (e.g., radio, wifi, Bluetooth, etc).” [0088]), the main module including: a communication interface (“two wireless devices may be used,… one at the external device” [0088]), and a main controller (“off-board processor such as a processor on the external device 1206” [0091]) coupled to the communication interface and configured to receive the first physiological data from the ECG module using the first communication connection and the communication interface ([0091]).  In response to applicant’s arguments filed July 20, 2022 that the “wireless devices” mentioned in the prior art would be considered part of the “patch” and a part of the “external devices”, respectively, rather than separate modules Crawford et al. teaches a similar ECG module (fig. 12a-b) and main module 50 (fig. 13) structurally separate from the ECG module and configured to be detachably worn by the patient and connected to the ECG module by a first communication connection (“Bluetooth” [0068]), the ECG module inherently requiring a first communication interface 310 (“Bluetooth radio” [0068]) to communicate with the ECG module.  Therefore, Tompkins et al. discloses the main module inherently comprises a communication interface configured to receive physiological data from the ECG module using the communication connection and the radio communication interface as evidenced by Crawford et al. ([0068]).
Regarding claim 12, Tompkins et al. discloses the ECG module further comprises a data acquisition module with embedded circuitry 106, 1908 ([0054]; E.N. combined with the ECG microcontroller) and is composed of a flexible material (“spacer” [0060]), the ECG module further comprises a second communication connection (fig. 12; E.N. for communicating with basic sensor 1204) wherein second communication connection includes an in-line connector detachably connected to the data acquisition module (fig. 19).  
Regarding claim 15, Tompkins et al. discloses the first plurality of ECG electrodes 108, 110, 112, 114  are disposed in a patch formed of a flexible material (“The base may be flexible”) the patch having a top surface that is attachable to the data acquisition module and a bottom surface that is configured to be attachable to the patient ([0055]).
Regarding claims 16-17, Tompkins et al. discloses wherein the patch with the first plurality of ECG electrodes is detachable from the data acquisition module and disposable, and the data acquisition module is re-usable; and both the patch and the data acquisition module are disposable ([0094]).

Claim(s) 35, 38-41, 43, 47,  is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tompkins et al. (US PG Pub 2016/0029906).  
Regarding claim 35, Tompkins et al. discloses an electrocardiogram (ECG) module (fig. 1) comprising: a plurality of ECG electrodes 108, 110, 112, 114 ([0056]) worn on the patient and configured to gather first physiological data; including a combined data acquisition module including embedded circuitry and ECG microcontroller 106 ([0054]); the ECG microcontroller being coupled to the first plurality of electrodes for receiving first physiological data gathered by the first plurality of electrodes ([0057]); a main module detachably worn by the patient (“a wireless device on the patch may be configured to communicate with a plurality of external devices such as computers, clinical monitors, gadgets, mobile devices (e.g., cell phones), PDAs, tablets, fitness trackers, etc.” [0088]) and connected to the ECG module by a first communication connection ([0062]).
Regarding claim 38, Tompkins et al. discloses the ECG module further comprises a data acquisition module 1908 with embedded circuitry ([0061]) and is composed of a flexible material (“spacer” [0060]), wherein second communication connection includes an in-line connector detachably connected to the data acquisition module (fig. 19).  
Regarding claim 39, Tompkins et al. discloses the first plurality of ECG electrodes 108, 110, 112, 114  are formed in a flexible material (“The base may be flexible”) integrated as a patch having a top surface that is attachable to the data acquisition module and a bottom surface that is configured to be attachable to the patient ([0055]). 
Regarding claims 40-41, Tompkins et al. discloses wherein the patch with the first plurality of ECG electrodes is detachable from the data acquisition module and disposable, and the data acquisition module is re-usable; and both the patch and the data acquisition module are disposable ([0094]).
Regarding claims 43, 47, Tompkins et al. discloses a detachable precordial electrode array including a second plurality of electrodes worn in a precordial location of the patient proximate to the ECG module 1102, the second plurality of electrodes being configured to gather second physiological data, the detachable precordial electrode array being connected to the ECG module by a second communication connection ([0087]; fig. 11).

Claim(s) 52, 54 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Chang (US PG Pub 2011/0270100).
Regarding claim 52, Chang discloses a detachable precordial electrode array, comprising: a plurality of ECG electrodes 120 configured to be worn in a precordial location of a patient, the plurality of electrodes being configured to gather physiological data; an arc-shaped (fig. 1) patch in which the plurality of ECG electrodes are disposed, the patch: being shaped to position each of the plurality of electrodes in a respective precordial location ([0033]); being formed of a flexible material ([0023]); and having a bottom surface 150 that is configured to be attachable to the patient for gathering the physiological data ([0023]) and a communication connection for transmitting the physiological data ([0029]).  
Regarding claim 54, Chang discloses wherein the communication connection includes an in-line connector (fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 36, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) in view of Crawford et al. (US PG Pub 2011/0125040).
Regarding claims 2, 36, Tompkins et al. discloses the ECG microcontroller is configured to analyze or process gathered information ([0006], [0091]) but does not expressly disclose the ECG microcontroller is further configured to: identify one or more abnormal conditions of the patient, and transmit in real-time results of the analysis of the first physiological data and the identified abnormal conditions to the main module using the first communication connection.  Crawford et al. teaches it is known in the art for a wireless ECG monitor 12 to analyze the ECG data gathered by a plurality of electrodes, identify one or more abnormal conditions of the patient (“arrhythmia”) and transmit in real-time results of the analysis of the first physiological data and the identified abnormal conditions (“alert and an ECG strip”) to the main module (“cellphone handset”) using wireless communication connection ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to enable the ECG microcontroller to perform the activities as taught by Crawford et al. in order to allow for prompt review of cardiac information and a higher level of arrhythmia protection ([0049]).
Regarding claim 44, Tompkins et al. discloses the ECG microcontroller is configured to analyze or process gathered information ([0006], [0091]) but does not expressly disclose the ECG microcontroller is further configured to: identify one or more abnormal conditions of the patient, and transmit in real-time results of the analysis of the second physiological data and the identified abnormal conditions to the main module using the first communication connection.  Crawford et al. teaches it is known in the art for a wireless ECG monitor 12 to analyze the ECG data gathered by a plurality of electrodes, identify one or more abnormal conditions of the patient (“arrhythmia”) and transmit in real-time results of the analysis of the first physiological data and the identified abnormal conditions (“alert and an ECG strip”) to the main module (“cellphone handset”) using wireless communication connection ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to enable the ECG microcontroller to perform the activities as taught by Crawford et al. in order to allow for prompt review of cardiac information and a higher level of arrhythmia protection ([0049]).

Claim(s) 3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) as evidenced by Crawford et al. (US PG Pub 2011/0125040) and in view of Chang (US PG Pub 2011/0270100).
Regarding claim 3, Tompkins et al. discloses a detachable precordial electrode array including a second plurality of ECG electrodes worn in a precordial location of the patient proximate to the ECG module 1102, the second plurality of ECG electrodes being configured to gather second physiological data, the detachable precordial electrode array being connected to the ECG module by a second communication connection ([0087]; fig. 11).  Tompkins et al. does not expressly disclose a patch in which the second plurality of ECG electrodes are disposed, the patch being shaped to position each of the second plurality of ECG electrodes in a respective precordial location.  Chang teaches it is known in the art to provide a patch 110 with embedded precordial electrodes, shaped in a manner to conform to anatomical positions of the patient ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to use a patch embedded with precordial electrodes as taught by Chang in order to enable an easier way of ensuring the electrodes are positioned in the anatomically correct precordial location on the patient ([0033]).
Regarding claim 20, Tompkins et al. in view of Chang discloses the patch of the detachable precordial array is composed of a flexible material ([0023]).

Claim(s) 4, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) as evidenced by Crawford et al. (US PG Pub 2011/0125040) and in view of Chang (US PG Pub 2011/0270100) as applied to claims 3, 20 above, and further in view of Crawford et al. (US PG Pub 2011/0125040).
Regarding claim 4, Tompkins et al. discloses the ECG microcontroller is configured to analyze or process gathered information of the second plurality of ECG electrodes ([0006], [0086], [0091]) but does not expressly disclose the ECG microcontroller is further configured to: identify one or more abnormal conditions of the patient, and transmit in real-time results of the analysis of the second physiological data and the identified abnormal conditions to the main module using the first communication connection.  Crawford et al. teaches it is known in the art for a wireless ECG monitor 12 to analyze the ECG data gathered by a plurality of electrodes, identify one or more abnormal conditions of the patient (“arrhythmia”) and transmit in real-time results of the analysis of the first physiological data and the identified abnormal conditions (“alert and an ECG strip”) to the main module (“cellphone handset”) using wireless communication connection ([0049]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to enable the ECG microcontroller to perform the activities as taught by Crawford et al. in order to allow for prompt review of cardiac information and a higher level of arrhythmia protection ([0049]).
Regarding claims 6, 8, Tompkins et al. discloses the main module further includes an on-board memory ([0091]), and Tompkins in view of Crawford et al. disclose the main controller is configured to transmit in real-time results of the analysis of the first physiological data or the second physiological data and the identified abnormal conditions (see rejections of claims 2, 4) using a first wireless protocol of the communication interface (“HTTP protocol” [0069]), or store the first physiological data or the second physiological data and the identified abnormal conditions in the on-board memory when the main module is unable to transmit in real-time using the first wireless protocol of the communication interface (“However, the messages will not be sent to the monitoring center, but will be stored in memory on the cellphone until cellphone service is restored” [0098]).
Regarding claims 7, 9, Tompkins et al. in view of Crawford et al. discloses the main controller is further configured to transmit in real-time results of the analysis of the first physiological data or the second physiological data and the identified abnormal conditions using a second wireless protocol of the communication interface if a significant physiological event is identified from the analysis of the first physiological data or the second physiological data (“The cellphone handset silently calls a monitoring center which may be hundreds or thousands of miles away and relays the alert and ECG strip to the monitoring center.” [0049]).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) as evidenced by Crawford et al. (US PG Pub 2011/0125040) and in view of O’Keefe et al. (US PG Pub 2016/0331321).
Regarding claim 18, Tompkins et al. does not expressly disclose the ECG module or the detachable precordial electrode array further comprises a plurality of adjustment slots and a location of each of the plurality of ECG electrodes is adjustable within the respective one of the plurality of adjustment slots.  O’Keefe et al. teaches it is known in the art to provide slots in electrode placement devices to allow electrodes to be adjustably positioned proximate the patient ([0035]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to provide adjustment slots in the ECG module, and to replace the detachable precordial electrode array with that shown in Figure 1 with the included adjustment slots as taught by O’Keefe et al. in order to better allow electrodes to be adjustably positioned proximate the patient in a more precise manner.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) as evidenced by Crawford et al. (US PG Pub 2011/0125040) and in view of Chang (US PG Pub 2011/0270100) as applied to claims 3, 20 above, and further in view of O’Keefe et al. (US PG Pub 2016/0331321).
Regarding claim 19, Tompkins et al. does not expressly disclose the detachable precordial electrode array further comprises a plurality of adjustment slots, each adjustment slot located at a respective precordial location and a position of each of the second plurality of ECG electrodes is adjustable within the adjustment slots.  O’Keefe et al. teaches it is known in the art to provide slots in electrode placement devices to allow electrodes to be adjustably positioned proximate the patient ([0035]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to provide adjustment slots in the detachable precordial electrode array patch with that shown in Figure 1 with the included adjustment slots as taught by O’Keefe et al. in order to better allow electrodes to be adjustably positioned proximate the patient in a more precise manner.

Claim(s) 26-27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) as evidenced by Crawford et al. (US PG Pub 2011/0125040) and in view of Santala et al. (US PG Pub 2017/0251939).
Regarding claims 26, 34, Tompkins et al. discloses a detachable precordial electrode array including a second plurality of ECG electrodes worn in a precordial location of the patient proximate to the ECG module 1102, the second plurality of ECG electrodes being configured to gather second physiological data ([0087]; fig. 11).  Tompkins et al. does not expressly disclose the detachable precordial electrode array being connected to the main module by a third communication connection for transmitting the second physiological data gathered by a second plurality of ECG electrodes to the main module, wherein the main controller is further configured to: receive the second physiological data from the ECG module using the third communication connection.  However, Santala et al. teaches a precordial electrode array 30 directly communicating with a main module 55 via a third communication connection (“wireless or wired connection to monitor”) is well known in the art (fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to try directly communicating the second physiological data to the main module as taught by Santala et al. as it is known in the art, the end result is equivalent, and such a modification would be reasonably predictable.
Regarding claim 27, Tompkins et al. in view of Santala et al. discloses the main controller is further configured to: analyze the second physiological data gathered by the plurality of ECG electrodes, and identifying one or more abnormal conditions of the patient ([0030]).

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) as evidenced by Crawford et al. (US PG Pub 2011/0125040) in view of Santala et al. (US PG Pub 2017/0251939) as applied to claim 26-27, 34 above, and further in view of Crawford et al. (US PG Pub 2011/0125040).
Regarding claims 28, 30, Tompkins et al. does not expressly disclose the main controller is further configured to: transmit in real-time results of the analysis of the second physiological data and the identified abnormal conditions using a first wireless protocol of the communication interface, or store the second physiological data and the identified abnormal conditions in the on-board memory when the main module is unable to transmit the in real-time using the first wireless protocol of the communication interface.  Crawford et al. disclose the main controller is configured to transmit in real-time results of the analysis of the second physiological data and the identified abnormal condition (see rejections of claims 2, 4) using a first wireless protocol of the communication interface (“HTTP protocol” [0069]), or store the first physiological data or the second physiological data and the identified abnormal conditions in the on-board memory when the main module is unable to transmit in real-time using the first wireless protocol of the communication interface (“However, the messages will not be sent to the monitoring center, but will be stored in memory on the cellphone until cellphone service is restored” [0098]).  ]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to enable the ECG microcontroller to perform the activities as taught by Crawford et al. in order to allow for prompt review of cardiac information and a higher level of arrhythmia protection ([0049]).
Regarding claims 29, 31, Tompkins et al. in view of Crawford et al. discloses the main controller is further configured to transmit in real-time results of the analysis of the first physiological data or the second physiological data and the identified abnormal conditions using a second wireless protocol of the communication interface if a significant physiological event is identified from the analysis of the first physiological data or the second physiological data (“The cellphone handset silently calls a monitoring center which may be hundreds or thousands of miles away and relays the alert and ECG strip to the monitoring center.” [0049]).

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tompkins et al. (US PG Pub 2016/0029906) in view of O’Keefe et al. (US PG Pub 2016/0331321).
Regarding claim 48, Tompkins et al. does not expressly disclose the ECG module or the detachable precordial electrode array further comprises adjustment slots and a location of each of the plurality of ECG electrodes is adjustable within a respective one of the adjustment slots.  O’Keefe et al. teaches it is known in the art to provide slots in electrode placement devices to allow electrodes to be adjustably positioned proximate the patient ([0035]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tompkins et al. to provide adjustment slots in the ECG module, and to replace the detachable precordial electrode array with that shown in Figure 1 with the included adjustment slots as taught by O’Keefe et al. in order to better allow electrodes to be adjustably positioned proximate the patient in a more precise manner.

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US PG Pub 2011/0270100) in view of O’Keefe et al. (US PG Pub 2016/0331321).
Regarding claim 55, Chang does not expressly disclose the ECG module or the detachable precordial electrode array further comprises a plurality of adjustment slots and a location of each of the plurality of ECG electrodes is adjustable within the respective one of the plurality of adjustment slots.  O’Keefe et al. teaches it is known in the art to provide slots in electrode placement devices to allow electrodes to be adjustably positioned proximate the patient ([0035]; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang to provide adjustment slots in the ECG module, and to replace the detachable precordial electrode array with that shown in Figure 1 with the included adjustment slots as taught by O’Keefe et al. in order to better allow electrodes to be adjustably positioned proximate the patient in a more precise manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792